El Juez Asociado Señob SuydbR
emitió la opinión del tribunal.
La presente es una solicitud para que se revise una re-solución de la Comisión Industrial concediendo compensa-ción a un obrero por la pérdida de su dedo índice izquierdo mientras trabajaba para el peticionario, un patrono no ase-gurado, como auxiliar de carpintero.
La comisión resolvió en su resolución de 17 de octubre, 1941 que “en algunas ocasiones dicho patrono utilizaba los servicios de más de cuatro obreros en la obra en que se le-sionó Luis Estrella Zambrana y que aunque no los utilizara el día en que ocurrió a éste el accidente de' autos, de acuerdo con la sentencia del Hon. Tribunal Supremo de Puerto Rico en el caso de José Rivera Rivera v. Juan de Dios Santini (56 D.P.R. 363) tenía que asegurar a sus obreros. . .” Por re-solución de 19 de noviembre, 1941, la comisión, al declarar sin lugar una moción de reconsideración, manifestó que la le-sión del obrero era compensable por el peticionario porque “con anterioridad a la fecha del accidente utilizó más de 3 obreros sin haber cumplimentado el seguro correspon-diente. . .”
El caso de Santini v. Comisión Industrial, 56 D.P.R. 363, resuelve que una obra específica debe estar cubierta en todo momento por el seguro de compensaciones a obreros, si en cualquier momento cuatro o más obreros fueron emplea-dos durante el curso de tal obra. La comisión, en su resolu-ción de 19 de noviembre, 1941 desestimando la moción de reconsideración, reconoció que había cometido error en su resolución de 17 de octubre al descansar su adjudicación en el caso de Santini. En el récord no hay evidencia de que alguna vez más de dos obreros trabajaran en la obra en la cual el obrero en este caso sufrió la lesión.
El único otro fundamento por el que se podría sostener la adjudicación sería por tanto que el peticionario empleó re-gularmente cuatro o más obreros. Secciones 2 y 38, ley núm. 45, Leyes dé Puerto Rico, 1935 ((1) pág. 251). La sección *16738 dispone que los obreros “cuya labor sea de nn carácter accidental o casual” están excluidos expresamente. Aquí la comisión no llegó a pronunciamiento (finding) alguno en cuanto a empleo regular y permanente. La comisión sola-mente indicó que con anterioridad a la fecba del accidente el peticionario empleó más de tres obreros.
La evidencia fue que el peticionario reparaba cuando era necesario 25 casas de madera propiedad de su hermana. Su propio negocio era la compraventa de casas y prestar dinero en hipotecas. Con excepción del obrero lesionado, todos los testigos declararon que ellos no trabajaban permanente-mente para el patrono, sino únicamente en aquellas ocasiones en que él solicitaba sus servicios. Sus obreros eran pagados por día cuando trabajaban. Hubo evidencia al efecto de que durante el año 1940 Hernández efectuó reparaciones en 8 diferentes casas propiedad de su hermana. En una de eilas 10 u 11 obreros fueron empleados en una ocasión. Y en otra ocasión se realizaron al mismo tiempo tres obras que reque-rían un total de cuatro obreros. Pero en ausencia de un empleo regular y permanente de cuatro o más obreros du-rante el año, a lo sumo el patrono estaba obligado a asegurar cada obra en la cual se emplearan cuatro o más obreros. [3] Como no hubo evidencia de que existiera en este caso alguna de estas condiciones, no había hechos sobre los cuales la co-misión hubiese podido basar correctamente su adjudicación.
También alega el peticionario que en la vista de la mo-ción de reconsideración se admitió evidencia, a pesar de su oposición, que fué más allá de las alegaciones de la moción. En vista de la conclusión a que hemos llegado, no es necesario que entremos a considerar este alegado error.

La resolución de la Comisión Industrial será revocada.

El Juez Asociado Sr. Travieso no intervino.